           Case 2:17-cv-02666-JCM-GWF Document 65 Filed 01/04/19 Page 1 of 3


1    ADAM PAUL LAXALT
       Attorney General
2    LAWRENCE VANDYKE (Bar No. 13643)
       Solicitor General
3    STEVE SHEVORSKI (Bar No. 8256)
       Head of Complex Litigation
4    State of Nevada
     Office of the Attorney General
5    100 North Carson Street
     Carson City, Nevada 89701-4717
6    Phone: (775) 684-1208
     Fax: (775) 684-1108
7    jtartakovsky@ag.nv.gov

8    Attorneys for Defendant
     Barbara Cegavske
9

10

11                         IN THE UNITED STATES DISTRICT COURT

12                               FOR THE DISTRICT OF NEVADA

13

14   NORA LUNA; BILAL SHABAZZ; DIANE
     CRUMP-RICHMOND; SUSAN           Case No. 2:17-cv-02666-JCM-GWF
15   FLORIAN; and DEMI FALCON,
16
                                 Plaintiffs,
17          vs.                                      MOTION TO WITHDRAW OF
                                                      COUNSEL OF RECORD
18   BARBARA CEGAVSKE, in her official
     capacity as the Nevada Secretary of
19   State; and JOSEPH GLORIA, in his
20   official capacity as the Clark County
     Registrar of Voters,
21
                                 Defendants.
22

23          Lawrence VanDyke, who has appeared in this proceeding as counsel for Defendant Barbara
24   Cegavske, Secretary of State (Defendant), respectfully moves this Court for an Order permitting Mr.
25   VanDyke to withdraw as counsel for the Defendant, in the above captioned matter. In support of this
26   motion, Mr. VanDyke states the following:
27          1.     Mr. VanDyke will leave the employment of the State of Nevada, Office of the Attorney
28   General in January 2019.
           Case 2:17-cv-02666-JCM-GWF Document 65 Filed 01/04/19 Page 2 of 3


1           2.      Local Rule IA 11-6(b) provides, “No attorney may withdraw after appearing in a case
2    except by leave of the court after notice has been served on the affected client and opposing counsel.”
3           3.      The Office of the Attorney General has received notice of Mr. VanDyke’s intent
4    withdraw from this case.
5           4.      Opposing counsel will receive notice of this Motion to Withdraw as Counsel of Record
6    via the CM/ECF system.
7           5.      Local Rule 1A 11-6(e) provides, “no withdraw or substitution will be approved if it will
8    result in delay of discovery, the trial, or any hearing in the case.” No delay of any kind will result from
9    Mr. VanDyke’s withdrawal because the Office of the Attorney General has representation in place for
10   the Defendant, Barbara Cegavske, Secretary of State, who have previously appeared in this proceeding.
11          For these reasons, Mr. VanDyke respectfully moves this Court for an Order permitting Mr.
12   VanDyke to withdraw as counsel for the Defendant, Barbara Cegavske, Secretary of State, in the above
13   captioned matter.
14          DATED this 4th day of January 2019.
15                                                 ADAM PAUL LAXALT
                                                   Attorney General
16                                                 By: /s/ Lawrence VanDyke
                                                        LAWRENCE VANDYKE
17                                                      Solicitor General
                                                        100 N. Carson Street
18                                                      Carson City, Nevada 89701
                                                        (775) 684-1100
19                                                      LVandyke@ag.nv.gov
20                                                         Attorneys for Defendant
                                                           Barbara Cegavske
21

22   IT IS SO ORDERED.
23                7th
     Dated this ________ day of January 2019.
24                                                   By:
                                                            UNITED STATES MAGISTRATE JUDGE
25

26

27

28
